— Order unanimously reversed on the law without costs and matter *1145remitted to Erie County Family Court for further proceedings, in accordance with the following memorandum: Erie County Department of Social Services appeals from the orders of Family Court summarily dismissing the Department’s petitions for extensions of placement of four siblings who had been adjudicated neglected and placed with the Department a year earlier. The children’s Law Guardian joined in the request for extensions of placement, and respondent mother failed to answer the petitions although she was present at the court hearing. The court summarily discharged the children from the custody of the Department at the expiration of the initial placement period without any request by or information from the mother, on the sole stated ground that the four siblings had been placed in three separate foster homes. This was an abuse of discretion. We remit the matters for further proceedings before a different Judge. (Appeal from order of Erie County Family Court, Notaro, J. — extension of time.) Present — Denman, J. P., Boomer, Pine, Lawton and Davis, JJ.